HEI Exhibit 10.1

 

AMERICAN SAVINGS BANK

 

SELECT DEFERRED COMPENSATION PLAN

 

(Restatement Effective January 1, 2005)

 

ARTICLE 1. INTRODUCTION

 

1.1 Establishment and Purpose of the Plan. AMERICAN SAVINGS BANK, F.S.B. (the
“Bank”), hereby restates the American Savings Bank Executive Security Plan as
the American Savings Bank Select Deferred Compensation Plan (the “Plan”). Except
as otherwise noted, this restatement is effective as of the Plan Year commencing
January 1, 2005. The Plan was originally effective May 1, 2000.

 

1.2 Purpose of Plan. The purpose of the Plan is to provide Participants an
opportunity to defer compensation that would otherwise be currently payable to
them. The Plan is intended to be an unfunded plan for a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 

ARTICLE 2. DEFINITIONS

 

2.1 For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the meanings indicated:

 

  (a) “Account Balance” shall mean, as of any given date called for under the
Plan, the balance of the Participant’s Deferral Contribution Account as such
account has been adjusted to reflect all applicable Investment Adjustments and
all prior withdrawals and distributions, in accordance with Article 4 of the
Plan.

 

  (b) “Bank” shall mean American Savings Bank, F.S.B., and any successor.

 

  (c) “Base Annual Compensation” shall mean the base annual compensation payable
to an employee by the Bank for services rendered during a Plan Year and required
to be set forth in Box 1 of the employee’s W-2 for the Plan Year before
reduction for any Elective Deductions and including commissions, provided,
however, that Base Annual Compensation shall not include any Bonus paid during
or with respect to a Plan Year, contributions to any employee benefit plan
(other than Elective Deductions), stock options, amounts paid under the Hawaiian
Electric Industries, Inc. Long-Term Incentive Plan, amounts paid to or on behalf
of the employee for “fringe benefits” such as (but not limited to) group life



--------------------------------------------------------------------------------

and health insurance, automobile allowance, club memberships and dues, or
expense reimbursements, regardless of whether such benefits may or may not be
taxable to the employee, or “imputed income,” including, but not limited to,
employee income arising from relief from indebtedness or employer payment of
taxes or other obligations of the employee.

 

  (d) “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated by the Participant in accordance with Article 11, to
receive the Participant’s undistributed Account Balance, in the event of the
Participant’s death.

 

  (e) “Beneficiary Designation Form” shall mean the document which shall be used
by the Participant to designate the Participant’s Beneficiary for the Plan.

 

  (f) “Benefit Distribution Date” shall mean the date distribution of the
Participant’s Account Balance is triggered and shall be the date on which the
Participant’s employment terminates for any reason whatsoever, including, but
not limited, to death, Retirement, Disability or any other reason. In the event
the Benefit Distribution Date is triggered due to: (i) Termination of
Employment, as such term is defined in Section 2.1(am), the Participant’s
Account Balance shall be payable pursuant to Article 7; (ii) Retirement, as such
term is defined in Section 2.1(ai), the Participant’s Account Balance shall be
payable pursuant to Article 8; (iii) pre-retirement death, the Participant’s
Account Balance shall be payable pursuant to Article 9; and (iv) Disability, as
such term is defined in Section 2.1(p), the Participant’s Account Balance shall
be payable pursuant to Article 10.

 

  (g) “Board of Directors” shall mean the board of directors of the Bank.

 

  (h) “Bonus” shall mean amounts payable to a Participant during a Plan Year
under any bonus or incentive plan or arrangement sponsored by the Employer,
before reduction for any Elective Deductions, but excluding commissions,
stock-related awards and other non-monetary incentives, and such other incentive
items as may be excluded from the definition of “Bonus” by the Committee in its
sole discretion.

 

  (i) “Change in Control” shall mean the earliest to occur of the following
events:

 

  (1) The consummation of any transaction or series of transactions as a result
of which any “Person” (as the term, “person,” is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than an “Excluded Person” (as hereinafter defined), has or obtains
ownership or control, directly or indirectly, of fifty percent (50%) or

 

2



--------------------------------------------------------------------------------

more of the combined voting power of all securities of the Bank or any successor
or surviving corporation of any merger, consolidation or reorganization
involving the Bank (the “Voting Securities”). The term “Excluded Person” means
any one or more of the following: (i) the Bank or any majority-owned subsidiary
of the Bank, (ii) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Bank or (B) any majority-owned subsidiary of the Bank,
(iii) any Person who as of the initial effective date of this Plan owned or
controlled, directly or indirectly, ten percent (10%) or more of the then
outstanding Voting Securities, or any individual, entity or group that was part
of such a Person;

 

  (2) A merger, consolidation or reorganization involving the Bank as a result
of which the holders of Voting Securities immediately before such merger,
consolidation or reorganization do not immediately following such merger,
consolidation or reorganization own or control, directly or indirectly, at least
fifty percent (50%) of the Voting Securities in substantially the same
proportion as their ownership or control of the Voting Securities immediately
before such merger, consolidation or reorganization; or

 

  (3) The sale or other disposition of all or substantially all of the assets of
the Bank to any Person (other than to a majority-owned subsidiary of the Bank).

 

  (j) “Claimant” shall mean the person or persons described in Section 15.1 who
apply for benefits or amounts that may be payable under the Plan.

 

  (k) “Code” shall mean the Internal Revenue Code of 1986, as amended.
References to the Code shall include references to any successor section or
provision of the Code.

 

  (l) “Committee” shall mean the committee described in Article 13, which shall
administer the Plan.

 

  (m) “Contributions” shall collectively refer to any and all Deferral
Contributions as such term has been defined herein.

 

  (n)

“Deferral Contribution” shall mean the aggregate amount of Base Annual
Compensation and Bonus deferred by a Participant with respect to a Plan Year in
accordance with the terms of the Plan and the Participant’s Election Form and
“credited” to the Participant’s Deferral Contribution Account. Deferral
Contributions shall be deemed to be made to the Plan by the Participant on the
date the Participant would have received such compensation had it not been
deferred pursuant to the Plan and shall be allocated to Hypothetical Investments
pursuant to the Participant’s then

 

3



--------------------------------------------------------------------------------

 

effective Investment Allocation or Investment Re-Allocation Form as soon as
administratively feasible.

 

  (o) “Deferral Contribution Account” shall mean an account to record a
Participant’s aggregate Deferral Contributions, as well as any appreciation (or
depreciation) specifically attributable to such Deferral Contributions due to
Investment Adjustments, reduced to reflect all prior distributions and
withdrawals. The Deferral Contribution Account shall be utilized solely as a
device for the measurement of amounts to be paid to the Participant under the
Plan. The Deferral Contribution Account shall not constitute or be treated as an
escrow, trust fund, or any other type of funded account for Code or ERISA
purposes and, moreover, contingent amounts credited thereto shall not be
considered “plan assets” for ERISA purposes. The Deferral Contribution Account
merely provides a record of the bookkeeping entries relating to the contingent
benefits that the Employer promises to pay to a Participant and shall thus
constitute merely an unsecured promise to pay such amounts in the future.

 

  (p) “Disability” shall mean a period of disability during which a Participant
qualifies for total permanent disability benefits under the Bank’s long-term
disability plan, or, if a Participant does not participate in such a plan, a
period of disability during which the Participant would have qualified for total
permanent disability benefits had the Participant been a participant in such a
plan, as determined by the Committee in its sole discretion. If the Bank does
not sponsor such a plan, or discontinues to sponsor such a plan, Disability
shall be determined by the Committee in its sole discretion, provided that a
medical opinion that the Participant is totally and permanently disabled shall
be deemed rebuttably correct.

 

  (q) “Disability Benefit” shall mean the benefit set forth in Article 10.

 

  (r) “Early Retirement” shall mean retirement upon the attainment of age 55 and
before normal retirement age.

 

  (s) “Election Form” shall mean the document required by the Committee to be
submitted by a Participant, on a timely basis, which specifies (i) the amount of
Base Annual Compensation and/or Bonus the Participant has elected to defer with
respect to a Plan Year, (ii) the portion (if any) of such Deferral Contributions
which shall be distributable upon an Interim Distribution Date rather than the
Benefit Distribution Date, and (iii) the manner in which the Participant elects
to have such Deferral Contributions distributed in the event such distribution
is triggered by the Participant’s Retirement from the Bank. The Participant may
elect to receive the Retirement Benefit in a lump sum or in substantially equal
annual payments over a period not to exceed fifteen (15) years. An Election Form
shall only be effective with respect to (i) Base Annual Salary earned

 

4



--------------------------------------------------------------------------------

after the effective date of the Election Form and (ii) Bonus not yet
ascertainable and declared by the Employer as of the effective date of the
Election Form. In the event a Participant fails to submit an Election Form with
respect to a Plan Year or fails to submit such form on a timely basis, the
Participant shall not have Deferral Contributions during the Plan Year. A
Participant may not make or change an Election Form after the commencement of
the Plan Year to which it applies (or, in the case of the Plan’s first year or a
Participant’s first becoming eligible, the portion of the Plan Year to which it
applies), except as may be permitted pursuant to Articles 5 and 6.

 

  (t) “Elective Deductions” shall mean those deductions from a Participant’s
Base Annual Salary or Bonus for amounts voluntarily deferred by the Participant
pursuant to any qualified or non-qualified deferred compensation or welfare or
fringe benefit plan, including, without limitation, amounts deferred pursuant to
Code Section 125, 132(f), 402(e)(3) and 402(h), provided, however, that all such
amounts would have been payable to the Participant in cash had there been no
such deferral and provided, further, that such amounts shall not include ASB
Dollars, HEI FlexCredits or similar items of value.

 

  (u) “Employer” shall mean the Bank and any subsidiary that has been selected
by the Board of Directors to participate in the Plan and has adopted the Plan.

 

  (v) “Enrollment Forms” shall mean the Participation Agreement, the Election
Form, the Investment Allocation and Re-Allocation Forms, the Retirement Benefit
Distribution Form and any other forms or documents which may be required of a
Participant by the Committee, in its sole discretion, prior to and as a
condition of participating in the Plan.

 

  (w) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended. References herein to any section of ERISA shall include references to
any successor section or provision of ERISA.

 

  (x) “Highly Compensated Employee” with respect to a Plan Year (the
“Eligibility Year”) shall mean an employee whose W-2 compensation for the
preceding Plan Year is equal to at least 120% of the taxable wage base for that
year and whose compensation is not expected to decline below 120% of the taxable
wage base in the Eligibility Year. If the “preceding Plan Year” for purposes of
the preceding sentence has not yet been completed, then W-2 compensation for the
preceding Plan Year shall be projected, if necessary, on the basis of any
reasonable method. For example, in the case of elections required to be made by
continuing Participants prior to the first day of the Plan Year pursuant to
Section 3.3(3), “Highly Compensated Employees” shall mean employees who, as

 

5



--------------------------------------------------------------------------------

of the date of elections made pursuant to Section 3.3(3), either have earned or
are reasonably projected to earn W-2 compensation that is equal to at least 120%
of the taxable wage base for the year in which the elections are made and whose
compensation is not expected to decline below 120% of the taxable wage base in
the Eligibility Year. In the case of an employee who was or will have been
employed for less than twelve months in the Plan Year preceding the Eligibility
Year, the employee’s W-2 compensation shall be annualized by multiplying the
employee’s actual or projected compensation for such year times a fraction, the
denominator of which is the employee’s months of employment in the preceding
Plan Year (including fractional months) and the numerator of which is twelve. In
the case of an employee who was not employed by the Employer in the preceding
Plan Year, the employee’s projected W-2 compensation from the Employer for the
Eligibility Year and the taxable wage base for such year shall be employed for
purposes of the rule stated in the first sentence of this section. An employee
who is not otherwise a Highly Compensated Employee under this Section may
nevertheless qualify as a Highly Compensated Employee with respect to a Plan
Year if such employee’s average W-2 compensation over any period of prior Plan
Years, not to exceed five, that includes the preceding Plan Year was at least
120% of the average taxable wage bases for such period. For purposes of this
section, the following definitions shall apply:

 

  (1) “W-2 compensation” shall mean the total compensation required to be set
forth in Box 1 on the employee’s Form W-2 for a particular Plan Year, including,
but not limited to, salary, commissions, and bonus, plus all elective
contributions to arrangements qualifying under Section 125, 132(f), or 401(k) of
the Code and all elective contributions to nonqualified deferred compensation
arrangements within the meaning of Section 201(a) of ERISA, including
contributions to this Plan.

 

  (2) “Taxable wage base” shall mean the Old Age Survivors and Disability
Insurance contribution and benefit base with respect to a year, as determined
under section 230 of the Social Security Act.

 

Notwithstanding anything to the contrary in this Section, eligibility to
participate in the Plan is not established merely by meeting the definition of
“Highly Compensated Employee” but is subject to all provisions of Section 3.1,
including Section 3.1(ii), which requires specific approval for participation by
the Bank, in its sole discretion. The Committee may prescribe rules different
from those stated in this Section 2.1(x) for the determination of “Highly
Compensated Employee,” provided, however, that, in the reasonable opinion of the
Committee, such rules satisfy the requirements of Sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA.

 

6



--------------------------------------------------------------------------------

  (y) “Hypothetical Investment” shall mean an investment fund or benchmark made
available to Participants by the Committee for the purpose of valuing Deferral
Contribution Accounts.

 

  (z) “Interim Distribution Date” shall mean the first day of a calendar year,
selected by the Participant upon which the designated portion of Deferral
Contributions attributable to a Plan Year (as well as any appreciation or
depreciation of such amounts due to Investment Adjustments) shall be distributed
in a lump sum payment. Notwithstanding the preceding sentence, in no event shall
a Participant be permitted to select a date which is less than four (4) Plan
Years from the effective date of the Election Form to which the Interim
Distribution Date relates.

 

  (aa) “Investment Adjustment(s)” shall mean any appreciation credited to (as
income or gains) or depreciation deducted from (as losses) a Participant’s
Deferral Contribution Account in accordance with such Participant’s selection of
Hypothetical Investments pursuant to the Participant’s currently effective
Investment Allocation Form or Investment Re-Allocation Form.

 

  (ab) “Investment Allocation Form” shall mean a form prescribed by the
Committee pursuant to which a Participant shall allocate new Deferral
Contributions to Hypothetical Investments. Timely and proper completion and
filing of an Investment Allocation Form is a condition for participating in the
Plan. An Investment Allocation Form shall apply with respect to all new Deferral
Contributions made to the Plan after the effective date of the Investment
Allocation Form but prior to the timely filing of a subsequent Investment
Allocation Form or Investment Re-Allocation Form. A new Investment Allocation
Form may be filed by the Participant electronically, telephonically, in a
writing on paper or by such other means as may be prescribed by the Committee,
on a monthly or such other basis as the Committee may determine. Provided that
such filing is timely and otherwise proper, it shall be given effect as soon as
administratively feasible. An Investment Allocation Form shall be deemed timely
if submitted to the Committee in accordance with the procedures and deadlines
established by the Committee.

 

  (ac) “Investment Re-Allocation Form” shall mean a form prescribed by the
Committee pursuant to which a Participant may change the allocation to
Hypothetical Investments both of the existing aggregate Deferral Contributions
(including hypothetical appreciation or depreciation thereon) and of all new
Deferral Contributions. An Investment Re-Allocation Form may be submitted by the
Participant electronically, telephonically, or in a writing on paper or by such
other means as may be prescribed by the Committee, on a monthly or such other
basis as the Committee may determine. Provided that such filing is timely and
otherwise proper, it shall

 

7



--------------------------------------------------------------------------------

be given effect as soon as administratively feasible. An Investment
Re-Allocation Form shall be deemed timely if submitted to the Committee in
accordance with the procedures and deadlines established by the Committee.

 

  (ad) “Management Employee” with respect to a Plan Year shall mean an employee,
who, in the reasonable opinion of the Committee, possesses duties and
responsibilities at management level and above. An employee at the level of Vice
President and above shall be presumed to be a Management Employee for purposes
of this definition so long as the employee possesses duties and responsibilities
consistent with his or her title. Notwithstanding anything to the contrary in
this Section, eligibility to participate in the Plan is not established merely
by meeting the definition of “Management Employee” but is subject to all
provisions of Section 3.1, including Section 3.1(ii), which requires specific
approval for participation by the Bank, in its sole discretion. The Committee
may prescribe rules different from those stated in this Section 2.1(ad) for the
determination of “Management Employee,” provided, however, that, in the
reasonable opinion of the Committee, such rules satisfy the requirements of
Sections 201(2), 301(a)(3), and 401(a)(1)of ERISA.

 

  (ae) “Participant” shall mean any employee (i) who is selected to participate
in the Plan in accordance with Section 3.1, (ii) who elects to participate in
the Plan, (iii) who signs and files the applicable Enrollment Forms (and other
forms required by the Committee) on a timely basis, and (iv) whose signed
Enrollment Forms (and other required forms) are accepted by the Committee.
“Participant” shall also include a former employee entitled to receive benefits
under the Plan.

 

  (af) “Participation Agreement” shall mean the separate written agreement
entered into by and between the Bank and the Participant, which shall indicate
the Participant’s intent to defer compensation subject to the terms of the Plan
and the Participation Agreement.

 

  (ag) “Plan” shall mean the American Savings Bank Select Deferred Compensation
Plan, as described herein, subject to amendment from time to time.

 

  (ah) “Plan Year” shall mean the period beginning on January 1st of each year
and ending December 31st.

 

  (ai) “Retirement,” “Retires” or “Retired” shall mean, with respect to an
Employee, Early Retirement or severance from employment on or after the
attainment of age sixty-five (65) for any reason other than an authorized leave
of absence, Disability, or death.

 

8



--------------------------------------------------------------------------------

  (aj) “Retirement Benefit” shall mean the benefit set forth in Article 8.

 

  (ak) “Select Group” for purposes of the phrase, “Select Group of Management or
Highly Compensated Employees,” means a group of employees each of whom is a
Management Employee or Highly Compensated Employee, who have been designated as
eligible to participate in this Plan by the Committee pursuant to Section 3.1
hereof, and whose total number does not exceed twelve per cent (12%) of the
Bank’s total workforce, considering all of such eligible employees and not only
those who elect to participate in this Plan. Upon good cause and to the extent
permissible under applicable law, including ERISA, the Committee may grant
exceptions to the foregoing limitation on the total number of employees who may
be designated as members of the Select Group, provided that the total number of
employees so designated shall in no event exceed fifteen percent (15%) of the
Bank’s total workforce or such other upper limit on participation as may be
required by ERISA, U.S. Department of Labor or Treasury regulations, or judicial
determination. The Committee, in its sole discretion, shall adopt whatever rules
it may deem necessary, appropriate, or desirable to maintain the Select Group
within the applicable size limitation, including, but not limited to, giving
preference for eligibility to continuing Participants, Management Employees, or
Highly Compensated Employees, or ranking employees within subgroups or within
the Select Group by compensation, title, longevity, or any other variable deemed
relevant by the Committee. For purposes of this section, “Bank’s total
workforce” shall be broadly construed, including all common law, casual,
contract, and leased employees. The Committee may prescribe rules different from
those stated in this Section 2.1(ak) for the determination of “Select Group,”
including in the event that this Plan is adopted by subsidiaries of the Bank,
provided, however, that, in the reasonable opinion of the Committee, such rules
satisfy the requirements of Sections 201(2), 301(a)(3), and 401(a)(1)of ERISA.
Notwithstanding anything to the contrary in this Section, eligibility to
participate in the Plan is not established merely by being includable in a
“Select Group of Management or Highly Compensated Employees” but is subject to
all provisions of Section 3.1, including Section 3.1(ii), which requires
specific approval for participation by the Bank, in its sole discretion.

 

  (al) “Termination Benefit” shall mean the benefit set forth in Article 7.

 

  (am) “Termination of Employment” shall mean the voluntary or involuntary
severing of employment for any reason other than Retirement, Disability, or
death.

 

  (an) “Trust” shall mean a grantor trust which meets the requirements of
Revenue Procedure 92-64, 1992-2 C.B. 422, or successor authority and is commonly
referred to as a “rabbi trust.”

 

9



--------------------------------------------------------------------------------

  (ao) “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a spouse or dependent of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case, but an Unforeseeable
Emergency shall not be deemed to exist to the extent that such hardship is or
may be relieved

 

  (1) through reimbursement or compensation by insurance or otherwise,

 

  (2) by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or

 

  (3) by cessation of Deferral Contributions under the Plan.

 

Examples of matters that are not Unforeseeable Emergencies include the need to
send a Participant’s child to college or the desire to purchase a home.
Withdrawals of amounts from a Participant’s Deferral Contribution Account
because of an Unforeseeable Emergency may be permitted only to the extent
reasonably needed to satisfy the emergency need. The circumstances that will
constitute an Unforeseeable Emergency shall be determined by the Committee in
its sole discretion in a manner consistent with Section 1.457-2(h)(4) and (5) of
the Treasury Regulations.

 

ARTICLE 3. ELIGIBILITY, SELECTION, AND ENROLLMENT

 

3.1 Eligibility upon Selection by Committee. Employees who (i) are determined by
the Bank to be includable in a Select Group of Management or Highly Compensated
Employees of the Bank and (ii) are specifically approved for participation by
the Bank, in its sole discretion, shall be eligible to participate in the Plan.
Continued eligibility to participate in the Plan shall be conditioned upon a
Participant’s continuing to meet the requirements of the Plan, including, but
not limited to, continuing to be includable in a Select Group of Management or
Highly Compensated Employees of the Bank.

 

3.2 Enrollment Requirements. Each Participant deemed eligible to participate in
the Plan pursuant to Section 3.1, shall, as a condition to participating in the
Plan, complete and return to the Committee all of the required Enrollment Forms,
on a timely basis. In addition, the Committee shall, in its sole discretion,
establish such other enrollment requirements necessary for continued
participation in the Plan.

 

10



--------------------------------------------------------------------------------

3.3 Commencement of Participation. A Participant who has completed and filed
Enrollment Forms within the time periods shown below, including, without
limitation, an Election Form and Participation Agreement, shall participate in
the Plan as of the following dates:

 

  (1) With respect to the first year of the Plan: An eligible individual must
complete and file Enrollment Forms within 30 days of the date on which the Plan
is first effective and shall participate as of the first day of the month
following the date on which the Participant files Enrollment Forms. Examples:
(A) The Plan becomes effective May 1, 2000, and an eligible individual files
Enrollment Forms prior to May 1, 2000. The individual participates as of May 1,
2000. (B) Same facts except that the individual files Enrollment Forms on or
after May 1, 2000, but within 30 days of May 1, 2000. The individual
participates as of June 1, 2000. (C) Same facts except that the individual fails
to file Enrollment Forms within 30 days of May 1, 2000. The individual may not
participate until the 2001 Plan Year.

 

  (2) For New Participants: In the first year in which a Participant becomes
eligible to participate in the Plan, the Participant must complete and file
Enrollment Forms within 30 days of the date on which the Participant is first
eligible and shall participate as of the first day of the month following the
date on which the Participant files Enrollment Forms. Examples: (A) An
individual becomes eligible to participate as of July 1, 2000, and files
Enrollment Forms prior to July 1, 2000. The individual participates as of July
1, 2000. (B) Same facts except the individual files Enrollment Forms on or after
July 1, 2000, but within 30 days of July 1, 2000. The individual participates as
of August 1, 2000. (C) Same facts except the individual fails to file Enrollment
Forms within 30 days of July 1, 2000. The individual may not participate until
the 2001 Plan Year.

 

  (3) For Continuing Participants: Continuing Participants must complete and
file Enrollment Forms with respect to the next Plan Year within the time
established by the Committee in its sole discretion, but in any event prior to
the first day of the next Plan Year. Such Participants shall continue their
participation in the Plan as of the first day of the next Plan Year. Examples:
(A) A Participant files Enrollment Forms within the time period established by
the Committee (which, in all events, shall be before the first day of the next
Plan Year). The Participant participates as of the first day of the next Plan
Year. (B) The Committee requires Enrollment Forms to be filed by December 31st
of a Plan Year. A Participant files Enrollment Forms on January 1st of the next
Plan Year. The Participant may not participate in the Plan in the next Plan
Year.

 

11



--------------------------------------------------------------------------------

ARTICLE 4. DEFERRAL CONTRIBUTIONS, INVESTMENT ADJUSTMENTS, AND TAXES

 

4.1 Deferral Contributions.

 

  (a) Election to Defer. A Participant may elect to defer amounts otherwise
payable to the Participant with respect to a Plan Year as Base Annual
Compensation or Bonus by completing and filing a Participation Agreement, annual
Election Form, and any other Enrollment Forms that may be required by the
Committee within the time periods shown in Section 3.3, above. Amounts deferred
by a Participant with respect to a Plan Year shall be referred to collectively
as a Deferral Contribution and shall be credited to a Deferral Contribution
Account established in the name of the Participant. In no case shall an Election
Form be given any retroactive effect whatsoever or shall a Participant be
permitted to defer income with respect to services already performed and for
which compensation is due and ascertainable.

 

  (b) Components of Deferral Contributions.

 

  (1) Base Annual Compensation. A Participant may designate a fixed dollar
amount or a percentage to be deducted from his or her Base Annual Compensation.
Such amount shall be deemed deducted after all Elective Deductions and shall be
withheld, in substantially equal installments, from each regularly scheduled
payment of Base Annual Compensation.

 

  (2) Bonus. A Participant may designate a fixed dollar amount or a percentage
to be deducted from the Participant’s Bonus. If a fixed dollar amount is
designated by the Participant to be deducted from any Bonus payment and such
fixed dollar amount exceeds the Bonus actually payable to the Participant (after
taking into account Elective Deductions), the entire amount of the Bonus shall
be withheld.

 

  (c) Minimum Deferral.

 

  (1) Minimum. During any Plan Year, the Committee may permit a Participant to
defer, pursuant to an Election Form, one or more of the following forms of
compensation in the following minimum amounts:

 

12



--------------------------------------------------------------------------------

Deferral

--------------------------------------------------------------------------------

   Minimum
Amount


--------------------------------------------------------------------------------

 

Base Annual Compensation

   1 %

Bonus

   1 %

 

If an Election Form is submitted which would yield less than the stated minimum
amounts, the amount deferred shall be zero.

 

  (2) Short Plan Year. If an individual first becomes a Participant after the
first day of any Plan Year, the minimum deferral with respect to each of the
items listed above shall be an amount equal to the product of the percentage set
forth above and the amount payable with respect to an item over the remaining
complete months of the Plan Year.

 

  (d) Maximum Deferral. For any given Plan Year the Committee may permit a
Participant to defer, pursuant to an Election Form, one or more of the following
forms of compensation up to the following maximum percentages:

 

Deferral

--------------------------------------------------------------------------------

   Maximum
Amount


--------------------------------------------------------------------------------

 

Base Annual Compensation

   100 %

Bonus

   100 %

 

4.2 Selection of Hypothetical Investments. At the beginning of each Plan Year,
the Committee shall provide each Participant with a list of Hypothetical
Investments available. From time to time, in the sole discretion of the
Committee, the Hypothetical Investments available within the Plan may be
revised. A Participant’s Deferral Contributions with respect to a Plan Year
shall be deemed invested in accordance with the Hypothetical Investments
selected by the Participant pursuant to the Participant’s currently effective
Investment Allocation or Re-Allocation Form. All Hypothetical Investment
selections must be denominated in whole percentages unless otherwise permitted
by the Committee. A Participant may make changes in selected Hypothetical
Investments from time-to-time on a monthly or such other basis permitted by the
Committee by means of completing and filing a new Investment Allocation Form or
a new Investment Re-Allocation Form, in accordance with the policies and
procedures of the Committee.

 

4.3 Adjustment of Participant Accounts. Although a Participant Deferral
Contribution Account does not represent the Participant’s ownership of, or any
ownership interest in, any particular assets, the Participant’s account shall be
adjusted in accordance with the Hypothetical Investment(s) chosen by the
Participant on his or her (i) Investment Allocation Form or (ii) Investment
Re-Allocation Form, subject to the conditions and procedures set forth herein or
established by the Committee from time to time. Any earnings generated under a
Hypothetical Investment (such as interest and

 

13



--------------------------------------------------------------------------------

cash dividends and distributions) shall, at the Committee’s sole discretion,
either be deemed to be reinvested in that Hypothetical Investment or reinvested
in one or more other Hypothetical Investments designated by the Committee. A
Participant’s Hypothetical Investments shall bear the reasonable and customary
investment expenses and charges that are born by investments of a like
character. All notional acquisitions and dispositions of Hypothetical
Investments which occur within a Participant Deferral Contribution Account,
pursuant to the terms of the Plan, shall be deemed to occur at such times as the
Committee shall determine to be administratively feasible in its sole discretion
and the Participant’s Deferral Contribution Account shall be adjusted
accordingly. Accordingly, if a distribution or re-allocation must occur pursuant
to the terms of the Plan and all or some portion of the Account Balance must be
valued in connection with such distribution or re-allocation (to reflect
Investment Adjustments), the Committee may in its sole discretion, unless
otherwise provided for in the Plan, select a date or dates which shall be used
for valuation purposes. Notwithstanding anything in this Plan to the contrary,
any Investment Adjustments made to any Participants’ Deferral Contribution
Accounts following a Change in Control shall be made in a manner no less
favorable to Participants than the practices and procedures employed under the
Plan, or as otherwise in effect, as of the date of the Change in Control.

 

  4.4 Withholding of Taxes.

 

  (a) Annual Withholding from Compensation. For any Plan Year in which Deferral
Contributions are made to the Plan, the Employer shall withhold the
Participant’s share of FICA and other employment taxes from the portion of the
Participant’s Base Annual Compensation and/or Bonus not deferred. If deemed
appropriate by the Committee, the Participant’s Election Form may be reduced in
certain instances where necessary to facilitate compliance with applicable
withholding requirements.

 

  (b) Withholding from Benefit Distributions. The Bank (or the trustee of the
Trust, as applicable) shall withhold from any payments made to a Participant
under this Plan all federal, state and local income, employment and other taxes
required to be withheld by the Employer (or the trustee of the Trust, as
applicable) in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer (or the trustee of the Trust,
as applicable).

 

4.5 Vesting. The Participant shall at all times be one hundred percent (100%)
vested in all Deferral Contributions as well as in any appreciation (or
depreciation) specifically attributable to such contributions due to Investment
Adjustments.

 

ARTICLE 5. SUSPENSION OF DEFERRALS

 

14



--------------------------------------------------------------------------------

5.1 Unforeseeable Emergencies. If a Participant experiences an Unforeseeable
Emergency, the Participant may petition the Committee to suspend any deferrals
required to be made by the Participant pursuant to his or her current Election
Form. The Committee shall determine, in its sole discretion, whether to approve
the Participant’s petition. If the petition for a suspension is approved,
suspension shall commence upon the date of approval and shall continue until the
earlier of (i) the end of the Plan Year or (ii) the date the Unforeseeable
Emergency ceases to exist, as determined by the Committee in its sole
discretion.

 

5.2 Disability. From and after the date that a Participant is deemed to have
suffered a Disability, any current Election Form of the Participant shall
automatically be suspended and no further deferrals shall be required to be made
by the Participant pursuant to his or her current Election Form.

 

5.3 Leave of Absence. If a Participant is authorized by the Bank for any reason
to take an unpaid leave of absence from the employment of the Employer, the
Participant’s deferrals shall be suspended until the earlier of the date the
leave of absence expires or the Participant returns to a paid employment status.
Upon such expiration or return, deferrals shall resume for the remaining portion
of the Plan Year in which the expiration or return occurs, based on the Election
Form, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld. If a Participant is authorized by the Bank
for any reason to take a paid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed by the
Employer and the appropriate amounts shall continue to be withheld from the
Participant’s compensation pursuant to the Participant’s then current Election
Form.

 

ARTICLE 6. INTERIM AND HARDSHIP DISTRIBUTIONS

 

6.1 Interim Distributions. A Participant may make an advance election, at the
time an Election Form is filed for a Plan Year, to have certain amounts paid
from the Deferral Contribution Account at an Interim Distribution Date
designated by the Participant, instead of paid at the Participant’s Benefit
Distribution Date. Such amount(s) shall be measured on the applicable Interim
Distribution Date and shall be payable within thirty (30) days of such Interim
Distribution Date. The Participant’s selection of an Interim Distribution Date
must comply with Section 2.1(y). Notwithstanding a Participant’s advance
election to designate an Interim Distribution Date, the amounts which would
otherwise be subject to such Interim Distribution Dateshall be distributable
upon the Participant’s Benefit Distribution Date (pursuant to Article 7, 8, 9 or
10, as applicable), if such date occurs prior to the Interim Distribution Date.

 

6.2 Withdrawal in the Event of an Unforeseeable Emergency. A Participant who
believes he has experienced an Unforeseeable Emergency may request in writing

 

15



--------------------------------------------------------------------------------

a withdrawal of that portion of the Participant’s Deferral Contribution Account
necessary to satisfy the emergency. The Committee shall determine, in its sole
discretion, (i) whether an Unforeseeable Emergency has occurred and (ii) the
amount reasonably required to satisfy the Unforeseeable Emergency, provided,
however, that the withdrawal shall not exceed the Participant’s Account Balance.
In making any determinations under this Section 6.2, the Committee shall be
guided by the prevailing authorities under the Code, including, but not limited
to, Section 1.457-2(h)(4) and (5) of the Treasury Regulations. If, subject to
the sole discretion of the Committee, the petition for a withdrawal is approved,
the distribution shall be made as soon as administratively feasible after
approval by the Committee.

 

ARTICLE 7. TERMINATION BENEFIT

 

7.1 Termination Benefit. In the event the Participant’s Benefit Distribution
Date is triggered due to his or her Termination of Employment (as such term is
defined in Section 2.1(aj)), the Participant shall receive a Termination Benefit
and no other benefits shall be payable under the Plan.

 

7.2 Payment of Termination Benefit. The Termination Benefit shall be a lump sum
payment equal to the Participant’s Account Balance and shall be made no later
than thirty (30) days after the occurrence of the Participant’s Benefit
Distribution Date.

 

7.3 Death Prior to Payment of Termination Benefit. If a Participant dies after
his or her Termination of Employment but before the Termination Benefit is paid,
the Participant’s unpaid Termination Benefit shall be paid to the Participant’s
Beneficiary in a lump sum.

 

ARTICLE 8. RETIREMENT BENEFIT

 

8.1 Retirement Benefit. In the event the Participant’s Benefit Distribution Date
is triggered due to his or her Retirement or Early Retirement (as such terms are
defined in Sections 2.1(r) and 2.1(ag)), the Participant shall receive the
Retirement Benefit and no other benefit shall be payable under the Plan.

 

8.2 Payment of Retirement Benefit. The Retirement Benefit shall be payable in
the form previously selected by the Participant, pursuant to his or her
Retirement Benefit Distribution Form, and shall commence (or be fully paid, in
the event a lump sum form of distribution was selected) no later than thirty
(30) days after the occurrence of the Participant’s Benefit Distribution Date.
The initial installment shall be based on the value of the Participant’s Account
Balance, measured on his or her Benefit Distribution Date and shall be equal to
1/n (where ‘n’ is equal to the total number of annual benefit payments not yet
distributed). Subsequent installment payments shall be computed in a consistent
fashion, with the measurement date being the anniversary of the original
measurement date.

 

16



--------------------------------------------------------------------------------

8.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit has commenced or been paid in full,
the Participant’s unpaid Retirement Benefit payments shall be paid to the
Participant’s beneficiary as elected by the Participant on the Benefit
Distribution Election form.

 

ARTICLE 9. PRE-RETIREMENT DEATH BENEFIT

 

9.1 Pre-Retirement Death Benefit. In the event the Participant’s Benefit
Distribution Date is triggered due to his or her death during employment, the
Participant’s Beneficiary shall receive the pre-retirement death benefit
described below and no other benefit shall be payable under the Plan.

 

9.2 Payment of Pre-Retirement Death Benefit. The pre-retirement death benefit
shall be a payment equal to the Participant’s Account Balance payable as elected
by the Participant on the Benefit Distribution Election form.

 

ARTICLE 10. DISABILITY BENEFIT

 

10.1 Disability Benefit. A Participant suffering a Disability shall receive a
Disability Benefit equal to his or her Account Balance. Subject to Article 6,
the Disability Benefit shall be paid in a lump sum within thirty (30) days of
the Committee’s exercise of such right, provided, however, that should the
Participant otherwise have been eligible to Retire, he or she shall be paid a
Retirement Benefit in accordance with Article 8.

 

ARTICLE 11. BENEFICIARY DESIGNATION

 

11.1 Beneficiary. Each Participant shall have the right, at any time, to
designate a Beneficiary or Beneficiaries to receive, in the event of the
Participant’s death, those benefits payable under the Plan. The Beneficiary or
Beneficiaries designated under this Plan may be the same as or different from
the Beneficiary designation made under any other plan of the Employer.

 

11.2 Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing a Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change his or her Beneficiary by completing, signing and submitting
to the Committee a revised Beneficiary Designation Form in accordance with the
Committee’s rules and procedures, as in effect from time to time. The submission
of a new Beneficiary Designation Form shall constitute a revocation of all
previously submitted Beneficiary Designation Forms. Facts as shown by the
records of the Committee on the date of death shall be conclusive.

 

17



--------------------------------------------------------------------------------

11.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.

 

11.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above or if all designated Beneficiaries on the
currently effective Beneficiary Designation Form predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be the Participant’s
surviving spouse. If the Participant has no surviving spouse, the benefits
remaining under the Plan shall be payable to the executor or personal
representative of the Participant’s estate.

 

11.5 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Bank and the Committee from
all further obligations under this Plan with respect to the Participant, and the
Participant’s Participation Agreement shall terminate upon such full payment of
benefits.

 

ARTICLE 12. TERMINATION, AMENDMENT OR MODIFICATION

 

12.1 Termination. Although the Bank anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that it will continue
the Plan or will not terminate the Plan at some time in the future. Accordingly,
the Bank reserves the right to discontinue its sponsorship of the Plan and to
terminate the Plan, in its sole discretion, at any time, with or without notice,
by action of its Board of Directors; similarly, each Employer other than the
Bank adopting this Plan reserves the right to discontinue it, with or without
notice, in its sole discretion, as to its own Employees. Upon the termination of
the Plan (or the participation in the Plan by an Employer other than the Bank),
all amounts credited to the Deferral Contribution Account of each affected
Participant shall be 100% vested and taxable and shall be paid to the
Participant or, in the case of a Participant’s death, to the Participant’s
Beneficiary, in a lump sum notwithstanding any elections made by the
Participant, and the Participation Agreements relating to the Participant’s
Deferral Contribution Account shall terminate upon full payment of such Account
Balance.



 

12.2 Amendment. The Bank may, at any time, with or without notice, amend or
modify the Plan in whole or in part, in whatever respects it may deem necessary,
appropriate or desirable, including, without limitation, by suspending
acceptance of further deferrals under the Plan; provided, however, that (i) no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification, or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, calculated as if the Participant
had Retired as of the effective date of the amendment or modification, and (ii)
except as specifically provided in Section 12.1, no amendment or modification
shall be made after

 

18



--------------------------------------------------------------------------------

a Change in Control which adversely affects the vesting, calculation or payment
of benefits hereunder or diminishes any other rights or protections any
Participant or Beneficiary would have had, but for such amendment or
modification, unless each affected Participant or Beneficiary consents in
writing to such amendment. The Bank hereby delegates the authority to amend this
Plan to the Committee.

 

12.3 Effect of Payment. The full payment of the applicable benefit under the
provisions of the Plan shall completely discharge all obligations under this
Plan to a Participant and the Participant’s designated Beneficiaries, and the
Participation Agreement of such a Participant shall terminate.

 

ARTICLE 13. ADMINISTRATION

 

13.1 Committee Duties. This Plan shall be administered by a Committee which
shall consist of the Board of Directors, or such committee as the Board of
Directors shall appoint. Members of the Committee may be Participants under this
Plan. The Committee shall also have the discretion and authority to (i) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Bank. This Section 13.1 shall not
be interpreted to limit the authority of the Board of Directors to allocate
specific responsibilities regarding the administration of the Plan to particular
individuals, persons, committees, or other bodies.

 

13.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

 

13.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

13.4 Indemnity of Committee. The Bank shall indemnify and hold harmless the
members of the Committee, and any Employee to whom duties of the Committee may
be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in case of willful misconduct by the Committee or any of its members or
any such Employee.

 

19



--------------------------------------------------------------------------------

13.5 Employer Information. To enable the Committee to perform its functions, the
Bank shall supply full and timely information to the Committee on all matters
relating to the compensation of its Participants, the date and circumstances of
the Retirement, Disability, death or Termination of Employment of its
Participants, and such other pertinent information as the Committee may
reasonably require.

 

ARTICLE 14. OTHER BENEFITS AND AGREEMENTS

 

14.1 The benefits provided for a Participant and the Participant’s Beneficiary
under the Plan are in addition to any other benefits available to such
Participant under any other plan or program for employees of the Bank. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
programs except as may otherwise be expressly provided.

 

ARTICLE 15. CLAIMS PROCEDURES

 

15.1 Presentation of Claim. Any Participant and any Beneficiary, Personal
Representative or Executor of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

 

15.2 Decision on Claim. Within ninety (90) days after receipt of a claim, the
Committee shall send to the Claimant written notice of the granting or denying,
in whole or in part, of such claim, unless special circumstances require an
extension of time for processing the claim. In no event may an extension exceed
ninety (90) days from the end of the initial period. If such extension is
necessary, the Claimant shall be given written notice to this effect prior to
the expiration of the initial ninety (90) day period which shall specify the
special circumstances requiring extension. If notice of the denial of a claim is
not furnished in accordance with this Section, then the claim shall be deemed
denied, and the Claimant shall be permitted to exercise the Claimant’s right to
seek review pursuant to Sections 15.4 and 15.5.

 

15.3 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

20



--------------------------------------------------------------------------------

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial is based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 15.4
below.

 

15.4 Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than thirty (30) days after the review procedure began, the Claimant (or
the Claimant’s duly authorized representative)

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

15.5 Decision on Review. The Committee shall render its decision on review not
later than sixty (60) days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
one hundred twenty (120) days after such date. If such extension is necessary,
the claimant shall be given written notice of the extension prior to the
expiration of the initial sixty (60) day period. If notice of the decision on
the review is not furnished in accordance with this Section, then the claim
shall be deemed denied. Such decision must be written in a manner calculated to
be understood by the Claimant, and it must contain:

 

  (a) the specific reasons for the decision;

 

  (b) specific reference(s) to pertinent Plan provisions upon which the decision
was based; and

 

  (c) such other matters as the Committee deems relevant.

 

21



--------------------------------------------------------------------------------

15.6 Preservation of Other Remedies. After exhaustion of the claims procedures
provided under this Plan, nothing shall prevent any person from pursuing any
other legal or equitable remedy otherwise available, provided that no action
shall be commenced or maintained more than ninety (90) days after the final
decision of the Plan Administrator on review.

 

ARTICLE 16. TRUST

 

16.1 Establishment of the Trust. The Bank may establish one or more Trusts to
which it may transfer such assets as it determines in its sole discretion to
assist in meeting its obligations under the Plan.

 

16.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Participation Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Bank, Participants and the creditors of the Bank to the assets
transferred to the Trust.

 

16.3 Distributions from the Trust. The Bank’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Bank’s obligations under this Agreement.

 

ARTICLE 17. MISCELLANEOUS

 

17.1 Status of the Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent. All Participant accounts and all credits and other
adjustments to such Participant accounts shall be bookkeeping entries only and
shall be utilized solely as a device for the measurement and determination of
amounts to be paid under the Plan. No Participant accounts, credits or other
adjustments under the Plan shall be interpreted as an indication that any
benefits under the Plan are in any way funded.

 

17.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Bank. For purposes of the payment of
benefits under this Plan, any and all of the Bank’s assets, shall be, and
remain, the general, unpledged, unrestricted assets of the Bank. The Bank’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay benefits in the future.

 

22



--------------------------------------------------------------------------------

17.3 Employer’s Liability. The Bank’s liability for the payment of benefits
shall be defined only by the Plan and the Participation Agreement, as entered
into between the Bank and a Participant. The Bank shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Participation Agreement.

 

17.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in actual receipt,
the amount, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

 

17.5 Not a Contract of Employment. Under the terms and conditions of this Plan
and the Participation Agreement, this Plan shall not be deemed to constitute a
contract of employment between the Bank and the Participant. Nothing in this
Plan or any Participation Agreement shall be deemed to give a Participant the
right to be retained in the service of the Bank as an Employee or to interfere
with the right of the Bank to discipline or discharge the Participant at any
time.

 

17.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including, but not limited to, taking such physical examinations as
the Committee may deem necessary.

 

17.7 Terms. Except when otherwise indicated by the context, any masculine or
feminine terminology used herein shall also include the neuter and other gender,
and the use of any term in the singular or plural shall also include the
opposite number

 

17.8 Captions. The captions of the articles, sections or paragraphs of this Plan
are for convenience only and shall not control or affect the meaning of
construction of any of its provisions.

 

17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Hawaii
without regard to its conflicts of laws principles.

 

17.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

23



--------------------------------------------------------------------------------

American Savings Bank

915 Fort Street Mall

Honolulu, HI 96813

Attn: General Counsel

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Bank and its successors and the Participant and the Participant’s
designated Beneficiaries.

 

17.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

17.13 Incompetent. If the Committee determines in its sole discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

17.14 Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participant’s benefit under this Plan becomes taxable to the
Participant prior to distribution, a Participant may petition the Committee or
the trustee of the Trust, as applicable, for a distribution of that portion of
his or her benefit that has become taxable. Upon the grant of such a petition,
which grant shall not be unreasonably withheld, the Bank shall distribute to the
Participant as soon as administratively feasible, funds in an amount equal to
the taxable portion of his benefit (which amount shall not exceed a
Participant’s unpaid Vested Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within ninety (90) days of
the date when the Participant’s petition is granted. Such a distribution shall
affect and reduce the benefits to be paid under this Plan.

 

17.15 Insurance. The Bank, on its own behalf or on behalf of the trustee of the
Trust, and in its sole discretion, may apply for and procure insurance on the
life of the

 

24



--------------------------------------------------------------------------------

Participant, in such amounts and in such forms as the Trust may choose. The Bank
or the trustee of the Trust, as the case may be, shall be the sole owner and
beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Bank shall
submit to medical examinations and supply such information and execute such
documents as may be required by the insurance company to whom the Bank has
applied for insurance.

 

* * *

 

IN WITNESS WHEREOF, the Bank has signed this restated Plan document on September
22, 2004.

 

AMERICAN SAVINGS BANK, F.S.B. By  

/s/ Constance H. Lau

--------------------------------------------------------------------------------

Its   President & CEO By  

/s/ Sherri A. Aoyama

--------------------------------------------------------------------------------

Its   Executive Vice President

 

25